           Case 2:08-md-02002-GEKP Document 1844 Filed 01/24/19 Page 1 of 2
i\



                                                                           I


                            IN THE U:'.'llTED STATES DISTRICT cdL'RT
                         FOR THE EASTER~ DISTRICT OF PENNS'J'LV ANIA

     IN RE: PROCESSED EGG PRODUCTS
     ANTITRL'ST LITIGATION                                        MULTIJ)ISTRICT LITIGATION

                                                                                                      FILED
     THIS DOCUMENT APPL/ESTO                                      No. 08-Ibd-2002                     JAN 2~ 2019
     ALL ACTIONS                                                           I
                                                                                                By_l<ATE BARKMAN, Clerk
                                                                                                   ----Dep. Clerk
                           CASE MANAGE'.\1ENT ORDER                     NO.    25

            AND NOW, this 23rd day of January, 2019, upon consideration of the parties' joint
                                                                           l
                                                                           '
     proposal regarding the scheduling of future deadlines for this liti~tion and as addressed with

     counsel during oral argument on December 19, 2018, it is ORDE(ti:D that trial for the Direct

     Action Plaintiffs shall proceed pursuant to the following schedule:   I


     I.     PRETRIAL PREP ARA TIO:'.'l SCHEDULE

            A.      Motions in Limine                                      '
                                                                          !I
                    1.     The parties shall file any motions in limine o~ or before July 12, 2019.
                                                                           I


                    2.     The parties shall file responses to motions in Nmine, if any, on or before
                           August 9, 2019.                                '
                                                                           I
                    3.     Oral argument on the motions in limine will bb held on September 5,
                           2019, at 10:00 a.m. in Courtroom lOB, Unite~ States Courthouse, 601
                           Market Street, Philadelphia, Pennsylvania 19~06.
                                                                           I
            B.      Exchanging ;\1aterials Prior to Filing Deadlines w(th the Court

                    1.     Counsel shall work together to develop and agree to a schedule for
                           exchanging, inter alia, proposed witness and exhibit lists, deposition
                           designations, proposed stipulations and uncontested facts. These must all
                           be exchanged on or before June 14, 2019. lftlhe parties wish, they may
                           submit a stipulation, agreed to by all parties, detailing a schedule for
                           exchanges among the parties in advance of this deadline.

            C.      Proposals and objections

                    1.     The parties shall file proposed (a) voir dire questions (b) jury instructions,
           Case 2:08-md-02002-GEKP Document 1844 Filed 01/24/19 Page 2 of 2

')
,}
                         (c) verdict forms and (d) a joint statement of the case on or before
                         September 20, 2019.

                 2.      The parties shall submit objections to the proposed exhibits and deposition
                         designations or counter-designations on or befbre July 26, 2019.

           D.    Final Pretrial Order

                  I.     The parties shall file a proposed Final Pretrial !Order (proposed drafts
                         having been exchanged by September 27, 2019) in accordance with Local
                         Rule 16.1 (d)(2), on or before October 11, 20~9.

           E.    Final Pretrial Conference

                 1.      A Final Pretrial Conference will be held on October 17, 2019 at 10:00
                         a.m. in Courtroom I OB, Cnited States Courth~use, 601 Market Street,
                         Philadelphia, Pennsylvania 19106.

     II.   TRIAL

           A.    The Court concludes convenience and judicial econorpy in this litigation will be
                 best served with the Direct Purchaser Class (DPPs) and the Direction Action
                 Plaintiffs (DAP) cases tried separately as to both liability and any damages. The
                 trials will be bifurcated.

           B.    The OPP liability phase is scheduled for a jury trial b~ginning October 28, 2019
                 at 9:30 a.m. in Courtroom IOB, Cnited States Courthbuse, 601 Market Street,
                 Philadelphia, Pennsy1vania 19106.
                                                                        I
           C.    The OPP damages phase (if any) will be held before the same jury on December
                 9, 2019. at 9:30 a.m. in Courtroom IOB, United States Courthouse, 601 Market
                 Street, Philadelphia, Pennsylvania 19106.


     It is so ORDERED.




                                                                ,.K. PR.ATTER
                                                           IT D STATEs;o1sTRICT JUDGE




                                                   2
